FILED
                            NOT FOR PUBLICATION                             FEB 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MING XIN HE,                                     No. 10-72569

              Petitioner,                        Agency No. A097-883-893

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 13, 2013 *
                                Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

       Ming Xin He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s

denial of his applications for asylum and withholding of removal. We have




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Perez-

Ramirez v. Holder, 648 F.3d 953, 956 (9th Cir. 2011), and we deny the petition.

      Substantial evidence supports the BIA’s finding that Petitioner’s two

detentions without physical harm do not rise to the level of past persecution. See

Gu v. Gonzales, 454 F.3d 1014, 1020–21 (9th Cir. 2006) (holding that a 3-day

detention and beating did not compel a finding of past persecution). Because

Petitioner did not establish eligibility for asylum, it follows that he failed to meet

the more stringent standard for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      DENIED.




                                            2